Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 22-23, are drawn to one process-structure-property modeling framework, containing a database with a plurality of models (a powder spreading model, a powder melting model and a grain growth model, a self-consistent clustering analysis (SCA) model, a finite element method (FEM) model and/or a fatigue prediction model), classified in G06F 30/20, B33Y 50/00, G06F 2113/10 and G06F 2119/08. 
II. Claim 21, is drawn to one process-structure-property modeling framework, containing a database with a plurality of models (a powder spreading model, a thermal-fluid flow model, a cellular automaton (CA) model, and a reduced-order micromechanics model), classified in B33Y 50/00, G06F 2111/10, G06F 2113/10 and G06F 2119/08.
III. Claim 24-32, is drawn to implementation of multiresolution continuum theory (MCT), containing a modified homogenization-based Gurson (GTN) model and using an iterative Newton-Raphson scheme, classified in G06F 30/20, G06F 2111/10 and G06F 2113/10.
IV. Claim 33-35, is drawn to data-driven mechanistic modeling of a system for predicting high cycle fatigue (HCF) crack incubation life, containing microstructure volume elements (MVE) and solving the LippmannSchwinger equation using the generated clusters with a crystal plasticity (CP) model, classified in G06F 30/20, B33Y 50/00, G06F 2111/10 and G06F 2113/10.

Inventions I-IV are drawn to distinct groups. The inventions are independent or distinct, each from the other because claims to the different groups recite mutually exclusive characteristics of such groups. In addition, these species are not obvious variants of each other based on the current record.
While groups I-IV are classified in some of the same CPC classifications, they are still distinct inventions from one another due to their divergent subject matter.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147